207 Ga. 707 (1951)
63 S.E.2d 900
JACKSON ELECTRIC MEMBERSHIP CORPORATION
v.
ECHOLS et al.
17422.
Supreme Court of Georgia.
March 12, 1951.
George W. Westmoreland, for plaintiff.
R. Howard Gordon and Rupert A. Brown, for defendants.
HAWKINS, Justice.
All equity features which this case originally contained having been eliminated before it came to judgment in the trial court, and no ruling upon any question involving equity being presented for review, the Court of Appeals, and not this court, has jurisdiction of the writ of error. Gilbert Hotel No. 22 v. Black, 192 Ga. 641 (16 S.E. 2d, 435); Martin v. Home Owners Loan Corp., 198 Ga. 288, 291 (31 S.E. 2d, 407); Standard Accident Ins. Co. v. Fowler, 204 Ga. 861 (51 S.E. 2d, 847).
Transferred to the Court of Appeals. All the Justices concur.